Citation Nr: 0700164	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for gynecological 
conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1981 to 
March 1984 and from August 1989 to February 1990.  
Subsequently, the veteran also had Army National Guard duty. 
      
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her June 2005 substantive appeal, the veteran declined a 
Board hearing. However, in correspondence received by the RO 
and then forwarded to the Board in November 2006, the veteran 
requested a Travel Board hearing.  Because Board hearings are 
scheduled at the RO, a remand to that office is required.  
Accordingly, the case is REMANDED for the following action:

The Regional Office in St. Petersburg, 
Florida should schedule the veteran for a 
Travel Board hearing, in the order that 
this request was received.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


